 

Exhibit 10.1

 

Execution copy

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) dated May 6, 2015 is entered into by and
between FARID TANNOUS, residing at 30364 Camino Porvenir, Rancho Palos Verdes,
CA 90275 (“Executive”) and ROWL, INC., a Nevada corporation (including its
subsidiaries, the “Company”) (each a “Party” and collectively, the “Parties”).

 

WHEREAS, Executive was a full-time employee and Chief Executive Officer of the
Company until April 30, 2015 (the “Separation Date”);

 

NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration
for the mutual promises and covenants contained herein, the Parties agree as
follows:

 

1.           Separation. Executive voluntarily resigned from and terminated his
employment with the Company, and resigned as a Director of the Company,
effective as of the Separation Date. For certainty, the parties agree that from
and after such date, Executive shall have no rights whatsoever to any salary,
benefits or perquisites from the Company (including without limitation any such
salary, benefits or perquisites (if any) that were paid or provided by the
Company to Executive during Executive’s employment with the Company, all of
which are terminated as of the Separation Date, except as expressly provided for
in the “Consulting Agreement” described below).

 

2.           Company Property. Executive agrees that (a) he will within fourteen
(14) following the date of this Agreement, turn over to the Company all files,
memoranda, records, emails and other documents, and any other property or
equipment which are the property of the Company and which he had in his
possession, custody or control at any time on or before the date hereof and (b)
thereafter he will he not retain or access, any copies, reproductions or
summaries of any electronic files, documents, emails, data, and any other
electronic information that are property of the Company.

 

3.           Severance Payment. In consideration of Executive’s execution and
delivery of this Agreement within ten (10) days following the “Effective Date”
of this Agreement (as defined in Section 16 below), the Company shall pay
Executive One Hundred DOLLARS ($100) (the “Severance Amount”) via check made
payable to Executive. Executive agrees that the Severance Amount is a payment to
which Executive is not otherwise entitled.

 

4.           Consulting Agreement. In consideration of Executive’s execution and
delivery of this Agreement, the Company and Executive are concurrently entering
into that certain Consulting Agreement in form attached hereto as Exhibit A (the
“Consulting Agreement”). Executive agrees that the payments provided for under
the Consulting Amount are payments to which Executive is not otherwise entitled.

 

5.           Employment Agreement. Executive and the Company agree that Sections
1 – 5 (other than Section 3(b), which is excluded), Sections 6(a) – 6(e) and
Section 7(a) of that certain Employment Agreement between Executive and the
Company (dated September 13, 2010 and amended on March 15, 2011 and August 8,
2012, the “Employment Agreement”) are hereby void and of no further force of
effect.

 

6.           Stock Assignment and Stock Options. In consideration of the
Company’s execution and delivery of this Agreement and the Consulting Agreement,
Executive is concurrently assigning to the Company all of Executive’s right,
title and interest in one million (1,000,000) shares of the Company’s Series B
Preferred Stock owned by Executive (the “Stock”), and is concurrently executing
that certain Stock Assignment in form attached hereto as Exhibit B (the “Stock
Assignment”). Executive and the Company agree that all of Executive’s
outstanding vested and unvested Company stock options (and any grant of deferred
stock or restricted stock under the Company’s Amended and Restated 2010 Stock
Option, Deferred Stock and Restricted Stock Plan) are hereby terminated, void
and of no force or effect.

 

 

 

 

7.          Non-Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission that the Company or Executive (or any other
individual) has any liability to or acted wrongfully in any way with respect to
the other Party (or any other person). Each Party specifically denies that it
has any liability to or that it has engaged in any wrongful acts against the
other Party or any other person (on behalf of itself, its parent corporation, or
any subsidiaries, affiliates or related entities or any of their respective
former or current directors, officers, employees, contractors and/or agents).

 

8.          Executive Release and Representations.

 

(a)        Executive, for himself and for his heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter referred to
collectively as “Releasors”), hereby forever releases (i.e., gives up) all known
and unknown claims, demands, causes of action, suits, actions, complaints,
promises, obligations, agreements, contracts, controversies, damages, fees,
rights, debts, expenses and liabilities of any kind whatsoever (whether known or
unknown), which Executive ever had, now has, or may have against the Company and
its past and present predecessors, successors, assigns, affiliates, parents,
subsidiaries (whether or not wholly-owned), brother-sister companies, divisions,
related entities and affiliates, as well as all of its and their respective past
and present officers, directors, trustees, shareholders, members, attorneys,
insurers, employee benefit and pension plans or funds, accountants, agents,
servants, representatives, employees, and all persons and entities controlled
by, controlling or under common control with the Company, past and present
(collectively, the "Released Parties"). For example, Executive is releasing all
common law contract, tort, or other claims Executive might have, as well as all
claims Executive might have under the Worker Adjustment & Retraining
Notification Act (WARN Act), Title VII of the Civil Rights Act of 1964, Sections
1981 and 1983 of the Civil Rights Act of 1866, the Americans With Disabilities
Act (ADA), the Employee Retirement Income. Security Act of 1974 (ERISA),
California Business and Professions Code sections 17200 eI seq., and any similar
domestic or foreign laws, such as the California Fair Employment and Housing Act
(FEHA), California laws governing the employment relationship, the California
Labor Code, any applicable California Industrial Welfare Commission order, and
any other claim (whether based on federal, state, or local law, statutory or
decisional) relating to or arising out of Executive’s employment, the terms and
conditions of such employment, his separation from such employment, and/or any
of the events relating directly or indirectly to or surrounding his separation
from that employment, including but not limited to breach of contract (express
or implied), employment discrimination, wrongful discharge, constructive
termination, detrimental reliance, defamation, emotional distress, compensatory
or punitive damages, violation of public policy, breach of any express or
implied contract, breach of any implied covenant, fraud, intentional or
negligent misrepresentation, emotional distress, or any other claims relating to
Executive’s relationship with the Company. Excluded from this Agreement are
claims that cannot be waived by law.

 

(b)         Company hereby forever releases (i. e., gives up) all known and
unknown claims, demands, causes of action, suits, actions, complaints, promises,
obligations, agreements, contracts, controversies, damages, fees, rights, debts,
expenses and liabilities of any kind whatsoever (whether known or unknown),
which Company ever had, now has, or may have against Executive. Excluded from
this Agreement are claims that cannot be waived by law.

 

2

 

 

(c)         Each party is intentionally releasing claims that it does not know
that it might have and that, with hindsight, it might regret having released.
Each party acknowledges that it has been advised by legal counsel and/or is
familiar with the provision of Section 1542 of the Civil Code of the State of
California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company and others
released herein, each party expressly acknowledges that this Agreement is
intended to include and does include in its effect, without limitation, all
claims which it does not know or suspect to exist in its favor against the other
party or the others released herein.

 

(d)        (i) Executive represents and warrants that he has not prior to
signing this Agreement commenced, maintained, prosecuted, pursued or
participated in any action, charge, complaint, lawsuit or proceeding of any kind
with any court, governmental or administrative or investigative body or agency
or arbitrator (whether public, quasi-public or private), against or involving
any of the Released Parties asserting any claims that are released in this
Agreement (and without limiting the forgoing, Executive agrees that to the
extent that he has done any of the foregoing, Executive shall dismiss with
prejudice (or revoke and withdraw, as applicable) such action, charge,
complaint, lawsuit or proceeding of any kind within five (5) days of the
Effective Date). Executive acknowledges and agrees that by virtue of the
foregoing, he has waived any relief available to him (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in this Section 8.

 

(ii) The Company represents and warrants that it has not prior to signing this
Agreement commenced, maintained, prosecuted, pursued or participated in any
action, charge, complaint, lawsuit or proceeding of any kind with any court,
governmental or administrative or investigative body or agency or arbitrator
(whether public, quasi-public or private), against or involving Executive
Parties asserting any claims that are released in this Agreement (and without
limiting the forgoing, the Company agrees that to the extent that it has done
any of the foregoing, the Company shall dismiss with prejudice (or revoke and
withdraw, as applicable) such action, charge, complaint, lawsuit or proceeding
of any kind within five (5) days of the Effective Date). The Company
acknowledges and agrees that by virtue of the foregoing, it has waived any
relief available to it under any of the claims and/or causes of action waived in
this Section 8.

 

(e)         Each Party represents and warrants to the other that it has not
assigned or otherwise transferred (voluntarily, involuntarily or by operation of
law) any right, title or interest in any claim which it has, may have or may
have had and which is within the subject of this Agreement. Executive represents
and warrants that he has not experienced a job-related illness or injury for
which he has not already filed a claim.

 

3

 

 

(f)          Executive represents and warrants that (i) he has not assigned or
otherwise transferred (voluntarily, involuntarily or by operation of law) any of
the Stock or any right, title or interest in any of the Stock prior to the date
hereof, (ii) he is the beneficial and record owner of the Stock (free of any
liens, claims or encumbrances) and (iii) he has full legal right and authority
to transfer the Stock to the Company pursuant to the terms of this Agreement.

 

(g)         Executive represents and warrants that Executive has carefully read
this Agreement, he fully understands what it means, he is entering into it
knowingly and voluntarily, and all of Executive’s representations in it are
true. Executive has been given a reasonable period of time to consider signing
this Agreement, and he consulted with his counsel to the full extent he wished
to do so before signing it.

 

9.          Executive Covenants.

 

(a)         Subject to the Company’s compliance with the terms of this
Agreement, Executive agrees to never to file a lawsuit, administrative complaint
or charge of any kind with any court, governmental or administrative agency or
arbitrator against any of the Released Parties. Executive waives any right he
may have to monetary recovery for any administrative charges he may file
relating to any claim released or waived in this Agreement. Subject to
Executive’s compliance with the terms of this Agreement, the Company agrees to
never to file a lawsuit, administrative complaint or charge of any kind with any
court, governmental or administrative agency or arbitrator against Executive.

 

(b)         Each Party agrees to keep the fact, terms and amount of this
Agreement completely confidential, and not to disclose such information to
anyone other than its attorneys, spouse and licensed tax and/or professional
investment advisor (hereafter referred to as “Executive’s Confidants”), all of
whom will be informed of and be bound by this confidentiality provision. Neither
Executive nor Executive’s Confidants shall disclose the fact, amount or terms of
this Agreement to anyone including, but not limited to, any representative of
any print, radio or television media, to any past, present or prospective
employee of or applicant for employment with the Company, executive recruiter or
“headhunter,” to any counsel for any current or former employee of the Company,
to any other counsel or third party, or to the public at large. This subsection
does not prohibit disclosures to the extent necessary legally to enforce this
Agreement or to the extent required by law (or in the case of the Company,
recommended by counsel); provided, however, that in the case of disclosure by
Executive, only if Executive first notifies the Company of a disclosure
obligation or request within three (3) days after he learns of it and permits
the Company to take all steps it deems to be appropriate to prevent or limit the
required disclosure).

 

(c)         Executive acknowledges and agrees that the confidentiality,
cooperation, inventions and other provisions of Section 7 of the Employment
Agreement remain in full force and effect even post-employment, and is
unaffected by this Agreement.

 

(d)         Executive agrees that he will not seek employment with the Company
or any of the other Released Parties unless he is expressly requested to so in
writing.

 

(e)         (i) Executive agrees that he will not make any non-flattering
statement, disparage or encourage or induce others to disparage the Company or
any of the Released Parties. For the purposes of the preceding sentence, the
term “disparage” includes, without limitation, making any direct or indirect
comments or statements to the press and/or media or any individual or entity
with whom the Company or any of the Released Parties has a business relationship
which would adversely affect in any manner: (i) the conduct of the business
(including, without limitation, any business plans or prospects) of Company or
any of the Company Entities and Persons; or (ii) the business reputation of the
Company or any of the Released Parties.

 

4

 

 

(ii) The Company agrees that it will not make any non-flattering statement,
disparage or encourage or induce others to disparage Executive. For the purposes
of this paragraph, the term “disparage” includes, without limitation, making any
direct or indirect comments or statements to the press and/or media or any
individual or entity with whom Executive has a business relationship which would
adversely affect in any manner: (i) the conduct of the business (including,
without limitation, any business plans or prospects) of Executive; or (ii) the
business reputation of Executive.

 

(f)          Executive agrees that for three (3) years following the Separation
Date he will not: (i) solicit, induce or attempt to induce any individual who is
an employee of the Company to terminate his or him employment with the Company;
(ii) solicit, induce or attempt to induce any consultant of the Company to
terminate, curtail or lessen any such relationship with the Company; (iii) (to
the extent permitted by applicable law) hire any individual who is an employee
of the Company or engage any person or entity that is a consultant of the
Company; or (d) solicit, induce or attempt to induce any customer of or vendor
to the Company to terminate or otherwise curtail, reduce or impair their
business relationship with the Company.

 

(g)         Executive agrees that for three (3) years following the Separation
Date he will not solicit, induce or attempt to induce any person or entity that
has invested in or provided financing to the Company as of or prior to the
Separation Date, to invest in or otherwise provide financing for any business or
entity (provided, however, that the foregoing shall not apply to F. Daniel
Somrack).

 

(h)         Executive agrees that if any investor, prospective investor,
customer or vendor of the Company contacts him regarding the Company or his
dealings with the Company, he will reply (solely and exclusively, without
further discussion regarding any such inquiries): “I am no longer with the
Company and you should contact Bill Glaser.”

 

(i)          Executive agrees that within five (5) business days following the
date of this Agreement, he will update his LinkedIn and all other online social
media pages or profiles to reflect that he is no longer employed by or
affiliated with the Company.

 

10.         Severability. If any provision of this Agreement is held to be
illegal, void or unenforceable, such provision shall have no effect; however,
the remaining provisions shall be enforced to the maximum extent possible. If a
court should determine that any portion of this Agreement is overbroad or
unreasonable, such provision shall be given effect to the maximum extent
possible by narrowing or enforcing in part that aspect of the provision found
overbroad or unreasonable.

 

11.         Successors. This Agreement is binding upon, and shall inure to the
benefit of, the Parties and their respective heirs, executors, administrators,
successors and assigns.

 

12.         Interpretation. This Agreement has been negotiated at arms' length
between persons knowledgeable in the matters dealt with herein. In addition,
each party has been represented by experienced and knowledgeable legal counsel.
Accordingly, any rule of law, including, but not limited to, Section 1654 of the
California Civil Code, or any legal decision that would require interpretation
of any ambiguities in this Agreement against the party that has drafted it, is
of no application and is hereby expressly waived. The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intentions
of the parties and of this Agreement.

 

5

 

 

13.        Governing Law; Arbitration. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to the principles of conflicts of law. Executive waives any right he may have to
monetary recovery for any administrative charges he may file relating to any
claim released or waived in this Agreement. The Company and Executive agree to
resolve any disputes they may have with each other (or any disputes Executive
may have with any of the other Released Parties) through final and binding
arbitration. (For example, Executive is agreeing to arbitrate any dispute about
the validity of this Agreement.) All such arbitrations shall be confidential,
and conducted by JAMS in Los Angeles, California in accordance with its
employment dispute resolution rules. Judgment on any award rendered by such
arbitrator may be entered in any court having proper jurisdiction. The
non-prevailing party in any such arbitration shall reimburse the prevailing
party for all of the prevailing party’s costs and expenses incurred in
connection with such dispute (including, without limitation, attorneys’ fees and
expenses, accountants’ fees and expenses, expert witness fees and expenses and
any arbitrator fees and expenses already paid by the prevailing party) and shall
pay any remaining costs and expenses of the arbitration proceeding (such as the
arbitrator’s fees, hearing expenses, etc.). This agreement to arbitrate does not
apply to government agency proceedings to the extent not permitted by applicable
law. Executive acknowledges that Executive understands this section’s
arbitration requirements and that arbitration would be in lieu of a jury trial.
WITHOUT LIMITING THE FORGOING, EXECUTIVE HEREBY IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING UNDER OF OR RELATING TO THIS
AGREEMENT; AND EXECUTIVE AGREES THAT THE COMPANY (AND ANY OTHER RELEASED
PARTIES) MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED-FOR IRREVOCABLE AGREEMENT BY EXECUTIVE TO
(1) ARBITRATE DISPUTES AND (2) WAIVE TRIAL BY JURY. Notwithstanding the above,
either party may, in its discretion, obtain any provisional remedy including
without limitation, injunctive or similar relief, from any federal or state
court of competent jurisdiction as may be necessary to protect their respective
rights and interests if necessary to avoid irreparable harm.

 

14.         Entire Agreement. Executive and the Company each understand that
this Agreement and the Exhibits (and the surviving provisions of the Employment
Agreement) constitute the complete understanding between Company and Executive,
and supersedes any and all agreements, understandings, and discussions, whether
written or oral, between Executive and the Company. No other promises or
agreements shall be binding unless in writing and signed by both the Company and
Executive after the Effective Date of this Agreement. All representations and
warranties, and covenants, in this Agreement shall survive in perpetuity.

 

15.         Full Understanding. Executive acknowledges that: (a) he has
carefully read this Agreement in its entirety; (b) the Company has provided
Executive an opportunity to consider fully for at least twenty-one (21) days the
terms of this Agreement; (c) Executive has been, and is hereby, advised by the
Company in writing to consult with an attorney of his choosing in connection
with this Agreement; (d) he fully understands the significance of all of the
terms and conditions of this Agreement and has discussed them with his
independent legal counsel, or has had a reasonable opportunity to do so; and (e)
he is signing this Agreement voluntarily and of his own free will and agrees to
all the terms and conditions contained herein.

 

16.         Effective Date. Executive understands that he will have at least
twenty-one (21) days from the date of receipt of this Agreement to consider the
terms and conditions of this Agreement. Executive may accept this Agreement by
signing it and returning it (by U.S. mail, by FedEx, by email of a PDF signature
or by fax) to BILL GLASER at Company, 9595 Wilshire Blvd., Suite 900, Beverly
Hills, CA 90212. After executing this Agreement, Executive shall have seven (7)
days (the “Revocation Period”) to revoke this Agreement by indicating his desire
to do so in writing delivered to Mr. Glaser at the address above by no later
than 5:00 p.m. on the seventh (7th) day after the date Executive signs this
Agreement. The effective date of this Agreement shall be the eighth (8th) day
after Executive signs the Agreement, so long as he does not revoke it during the
Revocation Period (the “Effective Date”).

 

6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written below.

 

Signature: /s/ Farid Tannous   Date:    MAY 6, 2015   FARID TANNOUS    

 

ROWL, INC.

 

By: /s/ BILL GLASER   BILL GLASER, PRESIDENT  

 

7

 

 

EXHIBIT A

 

CONSULTING AGREEMENT

 

8

 

 

EXHIBIT B

 

STOCK ASSIGNMENT (FOR SERIES B PREFERRED STOCK)

 

9

